OPINION — AG — ** GIFTS TO STATE — STATE PROPERTY — CHURCH ** ABOUT 1941, A COMMITTEE OF FACULTY MEMBERS OF CENTRAL STATE COLLEGE WAS APPOINTED AND PLANS MADE TO COLLECT FUNDS FOR THE PURPOSE OF ERECTING A CHAPEL ON THE CAMPUS OF CENTRAL STATE COLLEGE. THE AMOUNT HAS BEEN RAISED FOR THIS PURPOSE. WHO MUST LET THIS CONTRACT? — THE BOARD OF REGENTS OF OKLAHOMA COLLEGES WILL BE THE PROPER AGENCY TO LET THE CONTRACT AND THE CONSTRUCTION OF THE CHAPEL IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE GIFT. NOTE: SEE ARTICLE II, SECTION 5 OKLAHOMA CONSTITUTION DEALING WITH USE, BENEFIT OR SUPPORT OF ANY SECT, CHURCH, DENOMINATION OR SYSTEM OF RELIGION. (GIFT, STATE PROPERTY GRANT, BEQUESTS, SCHOOLS, UNIVERSITY) CITE: 70 Ohio St. 1961 [70-1961] (J. H. JOHNSON)